JS 44 (Rev. 10/20)           Case 4:21-cv-00575 Document 1-2 FiledSHEET
                                                 CIVIL COVER       on 02/23/21 in TXSD Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
                                                                                                                      APACHE CORPORATION, JOHN J. CHRISTMANN IV, TIMOTHY
          PLYMOUTH COUNTY RETIREMENT SYSTEM
                                                                                                                      J. SULLIVAN, STEPHEN J. RINEY, and STEVEN KEENAN
    (b)   County of Residence of First Listed Plaintiff               Plymouth County (MA)                           County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)
           AJAMIE LLP
           Thomas R. Ajamie, Dona Szak, and John S. “Jack” Edwards, Jr.
           Pennzoil Place – South Tower, 711 Louisiana, Suite 2150, Houston, TX 77002
           Telephone: (713) 860-1600                  [additional counsel for Plaintiff listed on Complaint]

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                                (For Diversity Cases Only)                                     and One Box for Defendant)
    1   U.S. Government                  ✖ 3    Federal Question                                                                         PTF          DEF                                        PTF      DEF
          Plaintiff                               (U.S. Government Not a Party)                           Citizen of This State            1            1     Incorporated or Principal Place         4     4
                                                                                                                                                                of Business In This State

    2   U.S. Government                     4   Diversity                                                 Citizen of Another State              2         2   Incorporated and Principal Place           5         5
          Defendant                               (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                          Citizen or Subject of a               3         3   Foreign Nation                             6         6
                                                                                                            Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                   TORTS                                    FORFEITURE/PENALTY                      BANKRUPTCY                      OTHER STATUTES
    110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                     625 Drug Related Seizure             422 Appeal 28 USC 158        375 False Claims Act
    120 Marine                            310 Airplane                    365 Personal Injury -                    of Property 21 USC 881           423 Withdrawal               376 Qui Tam (31 USC
    130 Miller Act                        315 Airplane Product                Product Liability                690 Other                                28 USC 157                   3729(a))
    140 Negotiable Instrument                  Liability                  367 Health Care/                                                                                       400 State Reapportionment
    150 Recovery of Overpayment           320 Assault, Libel &                Pharmaceutical                                                        PROPERTY RIGHTS              410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                                        820 Copyrights              430 Banks and Banking
    151 Medicare Act                      330 Federal Employers’              Product Liability                                                      830 Patent                  450 Commerce
    152 Recovery of Defaulted                  Liability                  368 Asbestos Personal                                                      835 Patent - Abbreviated    460 Deportation
         Student Loans                    340 Marine                          Injury Product                                                             New Drug Application    470 Racketeer Influenced and
         (Excludes Veterans)              345 Marine Product                  Liability                                                              840 Trademark                   Corrupt Organizations
    153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                              LABOR                        880 Defend Trade Secrets    480 Consumer Credit
        of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud                      710 Fair Labor Standards                  Act of 2016                 (15 USC 1681 or 1692)
    160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending                     Act                                                           485 Telephone Consumer
    190 Other Contract                        Product Liability           380 Other Personal                   720 Labor/Management                  SOCIAL SECURITY                 Protection Act
    195 Contract Product Liability        360 Other Personal                  Property Damage                      Relations                         861 HIA (1395ff)            490 Cable/Sat TV
    196 Franchise                             Injury                      385 Property Damage                  740 Railway Labor Act                 862 Black Lung (923)      ✖ 850 Securities/Commodities/
                                          362 Personal Injury -               Product Liability                751 Family and Medical                863 DIWC/DIWW (405(g))          Exchange
                                              Medical Malpractice                                                  Leave Act                         864 SSID Title XVI          890 Other Statutory Actions
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS                    790 Other Labor Litigation            865 RSI (405(g))            891 Agricultural Acts
    210 Land Condemnation                 440 Other Civil Rights          Habeas Corpus:                       791 Employee Retirement                                           893 Environmental Matters
    220 Foreclosure                       441 Voting                      463 Alien Detainee                       Income Security Act              FEDERAL TAX SUITS            895 Freedom of Information
    230 Rent Lease & Ejectment            442 Employment                  510 Motions to Vacate                                                      870 Taxes (U.S. Plaintiff       Act
    240 Torts to Land                     443 Housing/                        Sentence                                                                    or Defendant)          896 Arbitration
    245 Tort Product Liability                Accommodations              530 General                                                                871 IRS—Third Party         899 Administrative Procedure
    290 All Other Real Property           445 Amer. w/Disabilities -      535 Death Penalty                        IMMIGRATION                            26 USC 7609                Act/Review or Appeal of
                                              Employment                  Other:                               462 Naturalization Application                                        Agency Decision
                                          446 Amer. w/Disabilities -      540 Mandamus & Other                 465 Other Immigration                                             950 Constitutionality of
                                              Other                       550 Civil Rights                         Actions                                                           State Statutes
                                          448 Education                   555 Prison Condition
                                                                          560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original                2 Removed from                     3     Remanded from                  4 Reinstated or               5 Transferred from 6 Multidistrict                           8 Multidistrict
      Proceeding                State Court                            Appellate Court                  Reopened                      Another District     Litigation -                            Litigation -
                                                                                                                                      (specify)            Transfer                                Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            15 U.S.C. §§ 78j(b) and 78t(a) and 17 C.F.R. § 240.10b-5
VI. CAUSE OF ACTION                         Brief description of cause:
                                            Violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934
VII. REQUESTED IN     ✖                          CHECK IF THIS IS A CLASS ACTION                               DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                (See instructions):
      IF ANY                                                            JUDGE                                                                       DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
02/23/2021                                                                 s/ Thomas R. Ajamie
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                        JUDGE                            MAG. JUDGE
